Citation Nr: 0430960	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
varicose veins of the right leg, and if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for deep vein 
thrombosis of the left leg, to include as secondary to 
service-connected varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  During the pendency of the claims, 
jurisdiction over the claims file was transferred to the RO 
in Reno, Nevada.  The veteran testified before the 
undersigned at a March 2004 hearing in Las Vegas, Nevada.  A 
transcript of that hearing is of record.

In a June 2002 statement, the veteran and his representative 
indicated that he was filing a claim for service connection 
for deep vein thrombosis in both legs.  The Board concludes 
that the veteran has reasonably raised the issue of 
entitlement to service connection for deep vein thrombosis of 
the right leg.  This issue has not been adjudicated by the 
RO, and is therefore referred for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issues 
on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

At the March 2004 hearing before the undersigned, the veteran 
submitted a March 1998 Social Security Administration (SSA) 
disability decision, with an attached list of exhibits.  His 
representative alleged that records pertinent to the issues 
on appeal are in the possession of the SSA.  Therefore, the 
Board has determined that further development of the record 
is required to obtain all pertinent records in the possession 
of the SSA.

The Board further notes that although an ultrasound by VA in 
January 2002 disclosed the presence of thrombosis of 
superficial veins of the left leg and no definite evidence of 
deep vein thrombosis of the left leg, subsequent VA 
outpatient records, which were associated with the claims 
folder after the RO's most recent consideration of the 
claims, reflect diagnoses of deep vein thrombosis.  Among 
these is a January 2003 VA outpatient record which notes a 
diagnosis of deep vein thrombosis on the right and possibly 
on the left.  Therefore, the Board believes that the veteran 
should be afforded another VA examination to determine the 
etiology of any currently present deep vein thrombosis of the 
left leg. 

The Board also notes that in January 2004, the RO sent a 
letter to the veteran in an attempt to comply with the notice 
requirements of the VCAA and the implementing regulations.  
In the Board's opinion, the letter does not adequately inform 
the veteran of the evidence that he should submit.  
Therefore, the Board is also of the opinion that further 
development is required to comply with the notice 
requirements of the VCAA and the implementing regulations.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (2003), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession and medical evidence, such as 
a statement from a physician, supportive 
of his contentions that he currently has 
deep vein thrombosis of the left leg (as 
opposed to thrombosis of superficial 
veins), that the thrombosis is 
etiologically related to service or the 
service-connected varicose veins of the 
left leg, and that currently present 
varicose veins of the right leg are 
etiologically related to service.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include any 
pertinent VA records for the period from 
December 2003 to the present.  Efforts to 
obtain all records should be documented 
in the claims folders, as should any 
negative responses.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

4.  The RO should request the SSA to 
provide a copy of the records upon which 
its award of disability benefits to the 
veteran was based.  

5.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
varicose veins of the right leg and the 
etiology of any currently present deep 
vein thrombosis of the left leg.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
The presence of chronic deep vein 
thrombosis of the left leg should be 
confirmed or ruled out.  Based upon the 
examination results and the claims folder 
review, the examiner should answer the 
following questions:

With respect to any chronic deep 
vein thrombosis of the left leg, is 
it at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service or was caused or chronically 
worsened by the service-connected 
varicose veins of the veteran's left 
leg?  

With respect to any currently 
present varicose veins of the right 
leg, is it at least as likely as not 
that the disorder originated during 
the veteran's active service or is 
otherwise etiologically related to 
active service?  

The supporting rationale for all opinions 
expressed must also be provided.

6.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


